El Juez PsesideNte Sb. HerNÁNDez,
emitió la opinión del tribunal con motivo de la reconsideración solicitada.
A virtud de moción de la parte apelada de 6 de marzo último, -este tribunal, por resolución del 18 del mismo mes desestimó el recurso de apelación interpuesto en el caso arriba expresado porque habiendo sido aprobada la exposición del caso en 12 de enero del corriente año, y habiéndosele conce-dido a la parte apelante en 11 de febrero siguiente una pró-rroga de cinco días para presentar la transcripción de autos, ésta no había sido radicada después de vencida dicha pró-rroga.
La moción de desestimación fué notificada al abogado dé la parte contraria Don Eugenio Benitez Castaño en el mismo día de su fecha, y al propio letrado fué notificada en 10 de marzo otra moción de la parte apelada acompañando certi-ficación del secretario de la Corte de Distrito de San Juan, Sección Ia., justificativa de hechos alegados en la moción, cuya vista tuvo lugar en 16 de marzo sin asistencia de la parte apelante.
Los abogados Savage y Francis en representación de los *445apelantes lian presentado moción en 22 de abril, en que piden reconsideremos la resolución de 18 de marzo y se ordene la inclusión del recurso en el calendario de la corte, a cuyo fin alegan que los abogados Socorro y Anderson llevaron suce-sivamente en la corte inferior la defensa de los demandantes apelantes basta el día 18 de septiembre de 1913 en que se encargó de ella el Licenciado Eugenio Benitez Castaño, quien siguió representándolos basta la fecba de la resolución cuya reconsideración se solicita; que el licenciado Eugenio Beni-tez bizo la exposición del caso y preparó la transcripción del récord que fué terminada a mediados de Febrero del co-rriente año; que por esa fecba, según informes de los deman-dantes apelantes, el estado nervioso del abogado Benitez Cas-taño, debido a asuntos particulares, era tal que no podía lle-var sus asuntos profesionales con la atención requerida, igno-rándose el paradero del original de la transcripción del récord, pues sólo ba podido encontrarse una copia incompleta de ella; que los demandantes apelantes no tuvieron noticia de la resolución desestimando el recurso basta el sábado 28 de marzo en cuyo día hablaron sobre el particular con los abo-gados Savage y Francis, habiendo aceptado éstos su repre-sentación el lunes 30 del propio marzo; ‘que inmediatamente se preparó la transcripción del récord, la que fué certificada por el secretario de la Corte, de Distrito de San Juan en 4 de abril; que desde que los abogados Savage y Francis acep-taron la representación de los demandantes apelantes han tratado de conseguir una declaración jurada de Benitez Cas-taño sobre los motivos por los cuales dejó pasar el término para la presentación de la transcripción del récord, sin que hayan podido conseguirla; que los apelantes tienen buenos motivos en derecho para sostener su apelación.
A la moción de reconsideración se acompañan la copia incompleta de la transcripción de autos según fué encontrada, la transcripción de autos certificada por el secretario de la Corte de Distrito de San'Juan en 4 de abril, y dos declara-ciones juradas de Juan Bonifacio de la Cruz Barbosa, uno. *446de los demandantes, y' Alfredo Fortuno, esposo de María Teresa Alejandrina Barbosa, también demandante, estando ambos conformes en que el día 28 de marzo fué que tuvieron conocimiento de que la apelación babía sido desestimada. La transcripción de autos certificada sólo comprende cuarenta y ocho páginas.
Afirma Juan Bonifacio de la Cruz Barbosa que en el mismo día 28 de marzo consultó con los abogados Savage y Francis quienes le prometieron investigar el asunto en las primeras boras del lunes 30 de marzo en cuyo día se encargaron del caso y les fueron entregados todos los documentos que por orden del Juan Bonifacio habían sido recibidos del Abogado Benitez Castaño, habiéndose hecho con toda prisa la trans-cripción del récord por no haber encontrado Benitez Castaño más que una copia carbón incompleta de la transcripción que él había preparado.
Alfredo Fortuño expresa en su declaración jurada que tuvo conocimiento por su cuñado Juan Bonifacio de la deses-timación de la apelación; que a principios de marzo le mos-tró Don Eugenio Benitez Castaño un legajo de papel dicién-dole que era la transcripción del récord, ya lista para pre-sentar, y que. dentro de 15 días también estaría listo su ale-gato; y que el mismo Benitez Castaño le informó que se le había pasado el término para la presentación de la trans-cripción del récord debido a su estado nervioso a consecuen-cia de asuntos personales de familia.
Ante las alegaciones hechas por la representación de los de-mandantes apelantes y documentos tendentes a comprobarlas, no nos sentimos inclinados a acceder a la reconsideración solicitada.
El artículo 299 del Código de Enjuiciamiento Civil enmen-dado por la Ley No. 70 de 1911, prescribe que la certifica-ción a que se refiere deberá ser archivada en la secretaría de la Corte Suprema dentro de los treinta días siguientes al en que se haya aprobado el pliego de excepciones y la expo-sición del caso, con la constancia de haberse entregado a los *447abogados de las partes apeladas uña copia literal de la misma. certificada por el abogado de la apelante. T el artículo 303 del Código de Enjuiciamiento Civil estatuye que deberá deses-timarse la apelación cuando la parte apelante deje de pre-sentar la transcripción de autos o de cumplir los requisitos que exigen las leyes y reglamentos vigentes en materia de apelaciones.
Entendemos que la omisión de radicar en tiempo opor-tuno la transcripción de autos no afecta a la jurisdicción de este tribunal, pero aunque tal omisión no sea un defecto ju-risdiccional, son tan claros y terminantes los preseptos legales anteriormente citados que si tuviéramos facultad discrecio-nal para prescindir en algún caso del cumplimiento estricto de dichos preceptos, no la ejercitaríamos en favor de los de-mandantes apelantes, por faltar como faltan razones sufi-cientemente poderosas a excusarles de la omisión de la pre-sentación de la transcripción de autos en el término señalado por la ley.
Propiamente la única excusa alegada es la de que a pesar de haber sido terminada la transcripción de autos desde me-diados de febrero último no fué presentada por el abogado de los apelantes, Benitez Castaño, a causa del estado ner-sioso en que se encontraba por asuntos personales de fami-lia, habiéndose perdido dicha transcripción y héchose nece-saria la preparación de otra nueva.
Esa excusa no es admisible si se considera en sí misma, pues los actos y omisiones de un abogado en el ejercicio de su profesión afectan al cliente. La moción de desestima-ción de apelación fué notificada al abogado Benitez Castaño en 6 de marzo, y a pesar de haberse celebrado la vista de ella diez días después, no compareció al acto ni alegó causa alguna para que se suspendiera si estaba impedido para asis-tir a ella. Tampoco se cuidó durante ese lapso de tiempo de preparar y archivar la transcripción de autos en la secre-taría de esta Corte Suprema. Ocurre además que la trans-cripción del récord estaba ya certificada por el secretario *448de la Corte de Distrito de San Juan en 4 de abril, y sin embargo no fné archivada en la secretaría de esta corte basta el 22 del mismo mes, o sea, 18 días después.
Tampoco ban presentado los apelantes affidavit de méri-tos para justificar que tienen buenos motivos en derecho para sostener su apelación según alegan.
No procederíamos en justicia si accediéramos a la pre-tensión de los demandantes apelantes, y acaso lastimaríamos los derechos de la parte demandada apelada.
Procede desestimar la reconsideración pedida.

Denegada la reconsideración.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.